Citation Nr: 9912114	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1997 and April 1998 the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A left knee disorder was not shown in service, nor was 
post service reported arthritis disabling to a compensable 
degree during the first post service year.

3.  A left knee disorder is not causally related to service-
connected residuals of a fracture of the left medial 
malleolus and distal fibula.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, is not proximately due to or the result of a 
service-connected disability; nor may service connection be 
presumed for arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309(a) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ( hereinafter "the Court") has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show the veteran incurred fractures 
of the medial malleolus and distal fibula in December 1972.  
A February 1973 report noted x-rays revealed good callous 
formation at both fracture sites.  An April 1973 orthopedic 
clinic report noted x-rays revealed healed fractures of the 
fibula and medial malleolus.  



The veteran's October 1975 separation examination found a 
normal clinical evaluation of the lower extremities.

VA examination in March 1987 found no functional defects as a 
result of the veteran's left lower fibula fracture.  X-ray 
examination revealed an old healed fracture to the distal 
shaft of the left fibula, with no evidence of acute bone 
injury or focal osteolytic or osteoblastic bone lesions.  The 
diagnoses included old fractures to the medial malleolus and 
fibula.

VA outpatient treatment records dated in April 1988 show the 
veteran reported his left knee gave out on him and that the 
disorder had increased in severity over the previous year.  
The examiner noted the veteran complained of left knee pain, 
but that x-rays were negative.  The diagnosis was 
patellofemoral arthralgia.  A July 1998 clinical note shows 
the veteran reported traumatic arthritis to the left knee, 
and that he stated a private physician 2 years earlier had 
recommended surgery to remove spurs to the back of the knee 
cap.  

In October 1988 the veteran reported he injured his left knee 
and ankle in a 1972 motorcycle accident.  He stated that he 
felt the left knee gave out.  The examiner noted the veteran 
exhibited a slight medial tilt and a tender medial 
retinaculum.  The diagnosis was chondromalacia of the left 
patella.  Records dated in May 1991 show the veteran reported 
left knee pain.  The examiner noted evidence of some 
crepitus.  The diagnoses included probable degenerative joint 
disease of the left knee. 

Private medical records dated in December 1991 show the 
veteran reported left leg pain aggravated by prolonged 
standing.  An examination revealed mild left knee instability 
and mild left knee hyperextension of 5 degrees.  The 
diagnoses included probable degenerative arthritis of the 
left knee.

During VA examination in June 1992 the veteran reported he 
had experienced no particular difficulty with his left lower 
extremity, but that he occasionally experienced a "catch" 
in his left knee with soreness after excessive walking or 
climbing.  There was no history of swelling of the left knee, 
and the veteran stated the "catch" in his knee did not 
cause much discomfort.  The diagnosis was knee injury with 
minimal impairment.  

During VA examination in January 1994 the veteran reported 
pain to the left knee and ankle which began approximately 2 
to 3 months after his discharge from service.  The diagnoses 
included traumatic arthritis of the left knee, with moderate 
impairment.  X-ray examination revealed a normal left knee.

VA outpatient treatment records dated in July 1994 show that 
the veteran reported he fractured his tibia and fibula and 
subsequently developed a knee disorder.  He stated his 
patella failed to lock when he arose and that he experienced 
a feeling of buckling and locking.  The examiner noted the 
drawer sign was negative, but that there was ligament laxity 
to the lateral aspect.  McMurray's test was negative and 
there was no evidence of "clunk" or spurs.  There was a 
mild bony prominence to the superior aspect of the left 
patella.

At a personal hearing, the veteran testified that while 
riding a motorcycle during active service he was struck 
broadside by a taxi and that his left leg was crushed into 
the motorcycle.  Transcript, p. 2 (October 1994).  He stated 
that he developed left knee symptoms after service including 
pain when the weather changed, when climbing stairs and with 
constant bending.  Tr., p. 18.  He stated he did not wish to 
address the issue of secondary service connection at that 
time.  Tr., p. 19.  

VA outpatient treatment records dated in November 1994 show 
the veteran reported a 20 year history of left knee pain 
which began during service.  The diagnosis was mild 
subluxation and chondromalacia patella.  In a March 1995 
report the examiner noted x-rays revealed what appeared to be 
an old injury to the tibial spine.  The diagnoses included 
old left ankle fracture and probable degenerative disease of 
the left knee secondary to an injury several years earlier.

A May 1997 private orthopedic examination report noted the 
veteran reported an injury to his left lower extremity in a 
motorcycle accident.  It was noted that a review of VA 
Medical Center x-ray studies revealed degenerative joint 
disease with marginal joint changes and spiking of the tibial 
spines, early calcification in the meniscus, and tibia varum 
deformity with narrowing of the medial joint space.  The 
diagnoses included united left tibial fracture, with post-
traumatic posterior bowing, and post-traumatic 
"arthrofibrosis" and degenerative joint disease of the left 
knee due to altered alignment mechanics, which created 
patella-femoral pain and chondromalacia patella.  The 
physician stated that the veteran sustained a significant 
injury during active service, including a closed fracture of 
the left tibia, and that all of his lower extremity or knee 
symptoms were secondary to the now united left tibial 
fracture.

VA examination in August 1997 reflects the examiner reviewed 
the veteran's claims file, including the private orthopedic 
report of record.  The examiner noted there was no evidence 
of malalignment or tibia fracture during active service.  It 
was noted the veteran walked with a normal gait, and was able 
to walk on heels and toes and perform a deep knee bend.  
Range of motion of the left knee was from 0 to 130 degrees.  
Motor strength testing revealed strong knee flexors.  The 
examiner noted there was no evidence of patella-femoral 
crepitus, McMurray's sign, or effusion.  All ligaments were 
stable.  The veteran complained of pain upon grinding testing 
and rotary testing.  The Q angle was measured at 11 degrees.  
It was noted prior x-ray studies revealed essentially normal 
findings, with mild breaking of the tibial spines, and well 
preserved joint spaces between the femur and tibia.  

The examiner stated the veteran's symptoms suggested a very 
mild left patellar chondromalacia, but that his subjective 
reports of pain were not demonstrated by patellofemoral 
grinding.  The examiner noted the record indicated the 
veteran's service injury involved an ankle fracture, and 
specifically stated that his left knee disability was not 
related to the service-connected left ankle disability. 


VA outpatient treatment records include a February 1998 
orthopedic clinic note which found chronic left knee 
chondromalacia patella.  It was noted that there were no 
current x-ray studies of the left knee, and that examination 
revealed no effusion and full range of motion.  There was a 
positive patella grind test.  The joint was stable.  
Palpation of the distal third of the fibula revealed either 
scar tissue or exostosis forming to the lateral tibia.  

VA orthopedic examination in June 1998 noted the claims file 
was reviewed, including the May 1997 private medical opinion.  
The examiner noted that the left knee examination was 
unremarkable, but that the veteran exhibited some femoral 
condylar tenderness.  The patellofemoral joint was normal.  
The examiner stated that the veteran's present knee symptoms 
were not related to active service, and that it was not more 
probable than not that his ankle fracture produced subsequent 
left knee problems.  

A September 1998 magnetic resonance imaging (MRI) study 
revealed a normal left knee.  It was noted the knee ligaments 
had intact magnetic resonance signal and morphology.  The 
knee menisci were normal. 

Service connection has been granted for traumatic arthritis 
of the cervical spine, evaluated as 10 percent disabling; and 
residuals of a fracture of the left medial meniscus and 
distal fibula, evaluated as 10 percent disabling.


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon competent VA and private medical opinion, 
he has presented a claim which is plausible.  Murphy, 1 Vet. 
App. 78.  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).







Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran's left 
knee disorder was not incurred in or aggravated by active 
service, and is not proximately due to a service-connected 
disability.  In addition, there is no competent medical 
evidence demonstrating an applicable left knee disability 
which began within a VA presumptive period.

Although a May 1997 private medical report noted that all of 
the veteran's lower extremity or knee symptoms were secondary 
to the now united left tibial fracture, the Board finds the 
opinion is inconsistent with the other medical evidence of 
record.  Service medical records reflect fractures of the 
medial malleolus and distal fibula, without evidence of a 
tibia fracture during active service.  Therefore, the Board 
finds the private physician's opinion was based upon an 
inaccurate medical history and warrants less evidentiary 
weight.

The Board also finds that the August 1997 and June 1998 VA 
orthopedic examination reports warrant greater evidentiary 
weight than other VA medical reports provided without benefit 
of a comprehensive review of the veteran's claims file.  The 
Board also notes that the August 1997 and June 1998 VA 
opinions which in essence found no objective evidence of left 
knee abnormality are supported by the June 1998 MRI study 
which found a normal left knee.

The only other evidence of any present disability related to 
a service-connected disability, or otherwise related to 
active service, is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide an opinion or diagnosis because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  


When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for a left knee disorder.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

